Citation Nr: 1715005	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  15-31 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to October 21, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an effective date prior to October 21, 2010 for the grant of service connection for tinea versicolor.

3.  Entitlement to an effective date prior to October 21, 2010 for the grant of service connection for tinnitus.

4.  Entitlement to an initial rating in excess of 50 percent for PTSD.

5.  Entitlement to an initial rating in excess of 10 percent for tinea versicolor.

6.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

7.  Entitlement to an overall combined rating in excess of 60 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

A June 2015 rating decision granted an increased rating of 50 percent for PTSD, effective October 21, 2010 and granted an effective date of October 21, 2010 for service connection for tinnitus, the date of the Veteran's petition to reopen his previously denied claim for hearing loss.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased initial ratings for PTSD, tinea versicolor, tinnitus, and entitlement to an overall combined rating in excess of 60 percent are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for PTSD and tinea versicolor were denied in a December 1992 rating decision, which was not appealed, nor was new and material evidence received within one year of the rating decision.

2.  An August 2009 rating decision denied the Veteran's petition to reopen his previously denied claims for service connection for PTSD and tinea versicolor; the decision was not appealed, nor was new and material evidence received within one year of the rating decision.

3.  After the August 2009 rating decision, VA did not receive a formal or informal petition to reopen the previously denied claims of entitlement to service connection for PTSD or tinea versicolor prior to October 21, 2010.  

4.  There is no evidence any pending formal or informal for service connection for tinnitus prior to October 21, 2010.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 21, 2010 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2016); 38 C.F.R. § 3.155 (2014).

2.  The criteria for an effective date prior to October 21, 2010 for the grant of service connection for tinea versicolor have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2016); 38 C.F.R. § 3.155 (2014).

3.  The criteria for an effective date prior to October 21, 2010 for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2016); 38 C.F.R. § 3.155 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  With respect to the Veteran's claims for earlier effective dates for the grant of service connection for PTSD, tinea versicolor, and tinnitus, the United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Veteran's service treatment records, service personnel records, VA treatment records, and VA examination reports are of record.  The Board acknowledges that it is remanding the Veteran's increased rating claims to obtain outstanding VA and private treatment records, as well as contemporaneous VA psychiatric and skin examinations.  However, the Veteran is not prejudiced by the absence of those records as the outstanding records are not pertinent to the Veteran's earlier effective date claims since the question involves the date claims were received.  See 38 C.F.R. § 3.400 (2016) (stating the effective date of an award will be the date of receipt of the claim or the date entitlement arose, whichever is the later).  Moreover, the Veteran does not allege there is additional existing evidence not in the claims file that is pertinent to the effective date appeals; rather, he argues the date should be retroactive to a previously filed and adjudicated claim in 2009.  Accordingly, there is no prejudice to the Veteran with proceeding to adjudicate the earlier effective date claims on the current record.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increased rating will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2), (r).

The Board notes that 38 C.F.R. § 3.155 was recently amended.  See 79 Fed.Reg. 57660 (Sept. 25, 2014).  However, for the revision is not pertinent to the instant claim.  For purposes of this appeal, a "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement            or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  

The Veteran's original claims for service connection for PTSD and tinea versicolor were denied in a December 1992 rating decision.  The Veteran was notified of that decision in a December 17, 1992 letter.  The Veteran did not appeal that decision, nor was new evidence received during the one-year appeal period.  Therefore, that decision became final.  38 U.S.C. § 7105(c) (West 1991), 38 C.F.R. §§ 20.302, 20.1103 (1992); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 20.302, 20.1103 (2016).  

On February 12, 2009, VA received a petition to reopen the Veteran's previously denied claims for service connection for PTSD and tinea versicolor.  His petition was denied in an August 2009 rating decision.  The Veteran was notified of that decision in an August 3, 2009 letter.  The Veteran did not appeal that decision, nor was new evidence received during the one-year appeal period.  Therefore, that decision became final.  38 U.S.C. § 7105(c) (West 2002), 38 C.F.R. §§ 20.302, 20.1103 (2009); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 20.302, 20.1103 (2016).  

On October 21, 2010, VA received a petition to reopen the Veteran's previously denied claims for service connection for PTSD, tinea versicolor, and hearing loss.  A June 2011 rating decision granted service connection for PTSD and tinea versicolor, effective October 21, 2010.  The rating decision also granted service connection bilateral hearing loss effective October 21, 2010, and for tinnitus associated with bilateral hearing loss, effective April 18, 2011, the date the VA audiologist indicated that Veteran's tinnitus was associated with his bilateral hearing loss.  The Veteran disagreed with the assigned effective dates for the grant of service connection for PTSD, tinea versicolor, and tinnitus.  Thereafter, in a June 2015 decision, the RO awarded an effective date of October 21, 2010 for the grant of service connection for tinnitus.

The Board acknowledges the Veteran's assertion that the effective date for service connection should be retroactive to his February 21, 2009 petition to reopen because he was not provided notice of a scheduled examination and therefore that claim remained pending.  In support of his assertion, the Veteran has provided a copy of the June 16, 2009 "QTC Medical Services, Inc. Notification of Appointment."  The Board acknowledges that the address on the notification letter contains a typographical error wherein the Veteran's address erroneously contained a "k" in place of an "l."  Even assuming arguendo, that the typographical error delayed the notification of the examination and resulted in the Veteran missing the scheduled QTC examination,        an effective date prior to October 21, 2010 is still not warranted.  

In this regard, the Board notes that the examination in question was for the Veteran's    claim for bilateral hearing loss, which is not currently on appeal, as well as for tinea versicolor, which is on appeal.  The misaddressed examination notice did not pertain   to the Veteran's claim for service connection for PTSD or specifically to tinnitus.  Regardless, the Veteran was notified of the August 2009 rating decision denying service connection for PTSD and tinea versicolor, and his appellate rights, in an August 3, 2009 letter.  Moreover, the notice letter included a copy of the rating decision, which noted that he had failed to report for VA examination.  The August 3, 2009 letter correctly listed the Veteran's address of record.  As noted above, the Veteran did not file a notice a notice of disagreement with the denial of his claims,   and thus, the August 2009 rating decision is final.  The Board sympathizes with the Veteran's contention that he did not receive notice of the examinations, which he alleges resulted in his failure to report.  However, a failure in the duty to assist does not prevent a rating decision from becoming final.  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).

With regard to tinnitus, the Veteran did not file a claim for service connection for tinnitus.  Rather the RO inferred a claim for such, as secondary to the Veteran's service-connected hearing loss, in light of the April 18, 2011 VA examiner's finding that the Veteran's tinnitus was a symptom of his hearing loss.  As the tinnitus has been granted as secondary to the service-connected hearing loss, it follows that an effective date for the award of secondary service connection cannot be earlier than the effective date of service connection for hearing loss, which is October 21, 2010.  See 38 C.F.R. § 3.310.  

After thoroughly reviewing the record, the Board finds that prior to October 21, 2010, there were no pending and unadjudicated claims for service connection for PTSD, tinea versicolor, or tinnitus.  Accordingly, the earliest possible effective date for entitlement to service connection for PTSD, tinea versicolor, and tinnitus is the October 21, 2010 date of receipt of the request to reopen the previously denied claims.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


ORDER

An effective date earlier than October 21, 2010, for the award of service connection for PTSD, is denied.

An effective date earlier than October 21, 2010, for the award of service connection for tinea versicolor, is denied.

An effective date earlier than October 21, 2010, for the award of service connection for tinnitus, is denied.


REMAND

The Board finds that further development is necessary prior to appellate review.

The record indicates that there are outstanding VA treatment records.  A June 1, 2015 VA treatment record indicates that the Veteran had agreed to see a VA psychiatrist    to restart medication management.  On his August 2015 VA Form 9, the Veteran confirmed that he had recently been placed on antidepressant medication and that he was continuing to receive VA mental health treatment.  He also stated that he had recently been treated for his tinea versicolor.  That treatment is not documented in     the VA treatment records associated with the record.  As the aforementioned records may be relevant to the Veteran's pending appeals, on remand such records should be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (stating VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The record also indicates that there are outstanding private treatment records.  Specifically, the June 1, 2015 VA mental health record notes that the Veteran saw    a psychiatrist in the community for a one-time appointment.  Records have not been requested or otherwise obtained.  On remand, reasonable efforts should be made to obtain any relevant private treatment records.  

The Veteran's last VA skin and psychiatric examinations were in April 2011.  On his August 2015 VA Form 9, the Veteran argued that his conditions have worsened. In light of the above, the Board finds that contemporaneous VA psychiatric and skin examinations are warranted.  

The issue of entitlement to an overall combined rating in excess of 60 percent is inextricably intertwined with the claims for increase, and must also be remanded.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Obtain VA treatment records dating since June 1, 2015 and associate them with the claims file.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his psychiatric, skin, and tinnitus disabilities, to include the unnamed private psychiatrist.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Schedule the Veteran for a VA skin disease examination to determine the current nature and severity of his service-connected tinea versicolor.  The claims file must be made available to and reviewed by the examiners in conjunction with the examinations.  Any necessary testing should be conducted.  All pertinent symptomatology and findings must be reported.  

4.  Schedule the Veteran for a VA psychiatric examination to address the extent and severity of his PTSD.  The claims file must be made available to the examiner.  All necessary tests should be conducted.  All pertinent symptomatology and findings must be reported.  

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


